COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Francisco Chamul v. Amerisure Mutual Ins. Co.

Appellate case number:    01-14-00508-CV

Trial court case number: 2012-14219

Trial court:              190th District Court of Harris County

Date motion filed:        February 24, 2016

Party filing motion:      Appellee

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of: Justices Terry Jennings, Laura Higley, and Harvey Brown

Date: March 8, 2016